DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on December 30, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1, 2, 10, 12-16, 20, 22, 23, 28-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the determination of at least one shape of a target from at least one first resolution image corresponding to at least one sequence of time frames of a medical scan by determining, according to a predictive model, one or more shape parameters including at least one shape variance coefficient and at least one pose transformation parameter, and determining the shape of the target based on the one or more shape parameters and on a shape model, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Drawings
With respect to the drawings, Applicant has amended Figure 5 in order to replace “render module 508” with “render module 507”.  Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claim 34, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1, 2, 10, 13, 22, 23, 28, 30 and 35, Applicant’s arguments (Remarks dated December 30, 2021, pages 19-21) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1, 2, 10, 12-16, 20, 22, 23, 28-32 and 34-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                  

1/14/2022